Citation Nr: 0116274	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.



WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The appellant claims that her spouse, who died in June 1988, 
had service in the Philippine Commonwealth Army in the 
service of the United States during World War II.  This 
matter comes on appeal from a July 2000 decision by the 
Manila VA Regional Office.


FINDING OF FACT

The appellant's spouse did not have verified service in the 
Philippine Commonwealth Army, to include the recognized 
guerrillas, during World War II.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not demonstrated. 10 
U.S.C. § 1552(a); 38 U.S.C.A. § 107 (West 1991); 38 C.F.R. 
§ 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

In this case, the Board concludes that VA has fully met its 
statutory obligations to the appellant under the VCAA.  She 
has been notified of the evidence necessary to substantiate 
her claim via a September  2000 Statement of the Case and 
January 2001 Supplemental Statement of the Case, but has 
identified no additional pertinent evidence which the RO has 
not yet attempted to obtain.  After a review of the record, 
the Board find that there is sufficient evidence to render an 
equitable decision on her claim.  Moreover, given the facts 
of this case, the Board further finds that no reasonable 
possibility exists that any further assistance to the 
appellant would aid in substantiating her claim.  In view of 
the foregoing, the Board finds that all required notice and 
development action specified in this new statute has been 
completed during the pendency of the current appeal and that 
VA has fully satisfied its obligations to the appellant under 
the VCAA.

The appellant has claimed entitlement to VA benefits based on 
alleged service by her spouse with the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces. She has claimed that the Philippine Armed Forces 
Office of the Adjutant General has certified that her spouse 
was a WW II veteran. Basic eligibility to VA benefits, 
however, is dependent on verification of valid military 
service by the U.S. Army Reserve Personnel Command 
(ARPERSCOM). ARPERSCOM has certified, in June 2000, that the 
appellant's spouse had no service in the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

Under applicable law, a "Philippine Veteran" is defined as 
one who served on active duty before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the Armed Forces of the United States, including 
recognized guerrilla service. 38 U.S.C. § 107(a); 38 C.F.R. § 
3.8(c). Service department verification is a requirement for 
establishing qualifying military service for VA benefits. 
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992); 38 C.F.R. § 
3.203. Service department findings as to qualifying service 
for such benefits are binding on the VA, and any revisions of 
such findings are exclusively within the jurisdiction of the 
Board for Correction of Military Records. See Duro, supra; 
Dacoron v. Brown, 4 Vet.App. 115, 120 (1993); 10 U.S.C. § 
1552(a). As ARPERSCOM has certified that the appellant's 
spouse did not have qualifying service, the VA is bound by 
that determination and is prohibited by its regulations from 
finding that he served in the Philippine Commonwealth Army or 
had recognized guerilla service. Accordingly, the appellant 
does not have basic eligibility to VA benefits based on the 
claimed military service of her late spouse.


ORDER

Basic eligibility to VA benefits is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 

